Jewett, Justice.
The bill of particulars, delivered under the order of the 17th day of October, is no better than the first, and is not a compliance with the order. ■ The facts shown by the affidavits of the plaintiff and his attorney, however, induce me to think that there was a bona fide intention to comply with the order. I therefore allow the plaintiff time to deliver further and better particulars'of his demand till the 20 th day of January next, on payment of the costs of this motion in ten days.
Rule accordingly